United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEPARTMENT OF JUSTICE, EXECUTIVE
OFFICE FOR IMMIGRATION REVIEW,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1290
Issued: January 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 31, 2008 appellant timely appealed the March 19, 2008 merit decision of the
Office of Workers’ Compensation Programs, which denied her claim for an additional schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant has more than 24 percent impairment of the right lower
extremity.
FACTUAL HISTORY
Appellant, a 57-year-old immigration judge, sustained an employment-related injury on
July 18, 2001 when a laptop computer fell from a shelf onto her right foot. The Office initially
accepted the claim for “right crush foot.” On October 19, 2001 appellant underwent a deep
peroneal nerve neurectomy. The surgery also included removal of a bony fragment from

appellant’s right foot. The Office authorized the surgical procedure and accepted fracture of the
metatarsal bones. After a three-month period of temporary total disability, appellant returned to
work in a part-time capacity in January 2002. She increased to a full-time work schedule
beginning May 28, 2002.
On December 9, 2002 appellant received a schedule award for three percent impairment
of the right lower extremity. The Office based the award on the November 18, 2002 report of its
medical adviser, Dr. Arthur S. Harris, a Board-certified orthopedic surgeon.1
The Office awarded appellant an additional 21 percent impairment of the right lower
extremity on December 23, 2003. This award was based on Dr. Harris’ December 5, 2003
impairment rating.2 The Office medical adviser’s overall rating of 24 percent included
impairments for loss of motion in the right ankle and hindfoot (9 percent), muscle weakness in
the ankle and great toe (14 percent) and pain/decreased sensation (3 percent) involving the lateral
plantar nerve. Dr. Harris explained that the increased impairment was the result of previously
undocumented loss of ankle motion and residual muscle weakness.
Appellant underwent a second surgical procedure on August 26, 2005. She had two
neuromas removed from the top (dorsal) of her right foot.3 Appellant was off work for
approximately three months following surgery. She began working part time in December 2005
and resumed full-time work in April 2006. The Office paid her appropriate wage-loss
compensation.
On October 30, 2006 appellant filed a claim for an additional schedule award. Dr. James
Stavosky, a podiatric surgeon, provided a July 2, 2007 impairment rating of 34 percent of the
right lower extremity. He examined appellant on May 2, 2007 and found a combination of
impairments involving the right ankle and mid-foot. Dr. Stavosky also found impairment with
respect to the first, second and third toes of the right foot. Although he assigned percentages to
the identified impairments, he did not otherwise explain how he calculated appellant’s
impairments due to ankylosis, pain, arthritis, dysthesia and loss of motion.4
Dr. Harris, the Office medical adviser, reviewed the record on July 25, 2007. He found
11 percent impairment for loss of ankle motion. Dr. Harris also found six percent impairment for
loss of motion in the first, second and third toes (two percent each toe). He also found three
percent impairment due to pain/decreased sensation involving the right lateral plantar nerve and
Dr. Harris noted four percent impairment for muscle weakness. This represented two percent
impairment each for motor deficits involving the lateral plantar and medial plantar nerves.
1

Dr. Harris found impairment due to pain/decreased sensation involving the superficial peroneal nerve.

2

Dr. Harris reviewed a June 3, 2003 report from Dr. Don Williams, a Board-certified orthopedic surgeon, who
found 26 percent impairment of the right lower extremity.
3

Dr. James W. Stavosky, a podiatric surgeon, performed both the October 19, 2001 and August 26, 2005 surgical
procedures.
4

While Dr. Stavosky indicated that he used the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001), he did not provide specific references to the A.M.A., Guides.

2

Combining the various impairments for loss of motion, sensory and motor deficits resulted in an
overall right lower extremity impairment of 23 percent. Dr. Harris noted his disagreement with
Dr. Stavosky’s 34 percent impairment rating. He explained that Dr. Stavosky’s five percent
rating for arthritis of the big toe was not supported by the x-ray evidence.5 The Office medical
adviser further explained that the A.M.A., Guides (5th ed. 2001) did not permit a three percent
impairment for residual pain in the first, second and third toes.
By decision dated August 3, 2007, the Office denied appellant’s claim for an additional
schedule award. It found that the medical evidence did not support more than 24 percent right
lower extremity impairment.
Appellant timely requested a review of the written record. She submitted another
impairment rating from Dr. Williams, who examined her on October 5, 2007. On November 12,
2007 Dr. Williams found 28 percent impairment of the right lower extremity.6 He referenced his
June 3, 2003 finding of 26 percent impairment of the right lower extremity and also noted that
appellant had received an award for 24 percent. Based on his latest examination, Dr. Williams
indicated that appellant “has a two [percent] add on for [medial] plantar paresthesias.”
On January 24, 2008 the Branch of Hearings and Review vacated the August 3, 2007
decision and remanded the case for further development. The hearing representative instructed
the Office to refer Dr. Williams’ November 12, 2007 report to the medical adviser to “state his
opinion as to whether [appellant was] entitled to an additional impairment rating based on plantar
paresthesias.”7
The Office medical adviser reviewed Dr. Williams’ most recent impairment rating. In a
February 28, 2008 report, Dr. Harris found an additional three percent impairment for diminished
sensation involving the medial plantar nerve. This impairment, when combined with the
previous impairments for muscle weakness (4 percent), diminished sensation in the lateral
plantar nerve (3 percent) and loss of motion in the ankle (11 percent) and toes (6 percent),
represented an overall impairment rating of 24 percent of the right lower extremity.
In a March 19, 2008 decision, the Office denied appellant’s claim for an additional
schedule.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
5

According to Dr. Harris, the x-rays did “not demonstrate any obvious joint space narrowing.”

6

Dr. Williams identified a combination of impairments that included mid-foot ankylosis (10 percent), loss of
ankle dorsiflexion (7 percent), mid-foot pain and dysesthesia (3 percent), loss of motion in the big toe (4 percent),
loss of motion of the great toe (2 percent), loss of motion of the second (2 percent) and third (2 percent) toes and
medial plantar paresthesias (2 percent).
7

The hearing representative agreed with Dr. Harris’ assessment that the x-ray evidence Dr. Stavosky relied on did
not support an additional impairment for arthritis of the big toe. As such, Dr. Williams’ reliance on the same x-rays
to diagnose arthritis was similarly deemed inadequate to support a finding of four percent impairment of the big toe.

3

and organs of the body.8 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.9 Effective February 1, 2001,
schedule awards are determined in accordance with the A.M.A., Guides (5th ed. 2001).10
ANALYSIS
Appellant has received schedule awards totaling 24 percent impairment of the right lower
extremity. On appeal, she questioned the Office’s reliance on Dr. Harris’ opinion, noting that he
had not examined her or reviewed her x-rays. Additionally, appellant contends that she should
have been compensated for her “painful and debilitating arthritis,” as well as ongoing balance
issues.
Regarding the Office medical adviser’s qualifications, there is nothing in the record
indicating that Dr. Harris’ medical license had been revoked, suspended or had expired at the
time he reviewed appellant’s case record on behalf of the Office. The Board further notes that
Dr. Harris is a Board-certified orthopedic surgeon; a qualification he shares with appellant’s own
examining physician, Dr. Williams.
But regardless of the Office medical adviser’s
qualifications, the burden rests with appellant to demonstrate her entitlement to a schedule
award.11
Appellant notes that both Dr. Stavosky and Dr. Williams examined her and found
evidence of arthritis in her right foot. She specifically challenges Dr. Harris’ assessment
regarding the extent of any arthritis-based impairment, noting that he neither examined her nor
reviewed any x-rays of her foot. While it is true Dr. Harris did not examine appellant, this is not
a prerequisite for offering a credible opinion regarding the extent of any permanent
impairment.12 With respect to arthritis-based impairment, Dr. Harris questioned Dr. Stavosky’s
assignment of five percent impairment for arthritis of the big toe. His reason for disagreeing was
that the “x-ray [did] not demonstrate any obvious joint space narrowing.” Dr. Stavosky noted
that the x-rays “demonstrated calcification and early arthritic changes....” Dr. Williams
reportedly reviewed the same x-ray Dr. Stavosky interpreted and he concurred with
Dr. Stavosky’s reading. It is noteworthy that neither of appellant’s physicians identified the
specific x-ray they relied on in support of their respective findings. In his November 12, 2007
report, Dr. Williams noted several areas of appellant’s right foot where he saw evidence of joint
8

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2)
(2000).
9

20 C.F.R. § 10.404 (2008).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

11

See Veronica Williams, 56 ECAB 367, 370 (2005).

12

The Office medical adviser’s role is limited to reviewing the relevant medical evidence. See Tommy R. Martin,
56 ECAB 273, 276 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent
Disability Claims, Chapter 2.808.6(d) (August 2002).

4

space “narrowing” indicative of arthritis and ankylosis. Although, he stated there was x-ray
evidence of joint space narrowing, he did not specify the cartilage interval in millimeters, as is
required under the A.M.A., Guides (5th ed. 2001).13 This level of specificity was similarly absent
from Dr. Stavosky’s report.
In general, Dr. Stavosky’s July 2, 2007 impairment rating does not conform to the
A.M.A., Guides (5th ed. 2001). As previously indicated, supra note 4, Dr. Stavosky failed to
explain how he calculated 34 percent impairment under the A.M.A., Guides. Dr. Stavosky and
Dr. Williams also identified additional pain-related impairments for the mid-foot and several
toes. Dr. Williams specifically referenced an “additional three [percent] from Chapter 18.”
However, the A.M.A., Guides limit the circumstances under which a pain-related impairment
may be assessed under Chapter 18. If an impairment can be adequately rated on the basis of the
body and organ impairment systems given in other chapters of the A.M.A., Guides, such as
Chapters 13, 16 and 17, then pain-related impairments should not be assessed using Chapter
18.14 Neither Dr. Stavosky nor Dr. Williams explained why additional pain-related impairments
should be included in their respective right lower extremity ratings. Appellant also argued that
she has “ongoing balance issues from the removal of the nerves” in her right foot. Apart from
the sensory and motor deficits already identified, neither Dr. Stavosky, Dr. Williams nor
Dr. Harris identified additional impairment specifically attributable to appellant’s reported
“balance issues.”
In his February 28, 2008 report, Dr. Harris properly found an additional three percent
impairment for sensory deficit involving the medial plantar nerve.15 However, this additional 3
percent impairment when properly combined with the previously identified impairments, did not
exceed 24 percent of the right lower extremity.16 The Board finds that appellant has not
provided any credible medical evidence indicating that she has more than 24 percent permanent
impairment of the right lower extremity.
CONCLUSION
Appellant has not demonstrated that she has greater than 24 percent impairment of the
right lower extremity.

13

See section 17.2h (Arthritis), A.M.A., Guides 544.

14

See section 18.3b, A.M.A., Guides 571.

15

The rating was based on a Grade 3 sensory deficit (60 percent) under Table 16-10, A.M.A., Guides 482. The
60 percent sensory deficit is then multiplied by 5 percent, which represents the maximum lower extremity sensory
deficit for the medial plantar nerve as indicated under Table 17-37, A.M.A., Guides 552.
16

See Combined Values Chart, A.M.A., Guides 604-06.

5

ORDER
IT IS HEREBY ORDERED THAT the March 19, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

